Citation Nr: 0608119	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




FINDINGS OF FACT

1.  The veteran's hand was injured in a 1947 motor vehicle 
accident prior to service.

2.  The veteran's service medical records were destroyed by a 
1973 fire at the National Personnel Records Center (NPRC).

3.  The veteran was given a medical discharge from service in 
December 1951, after being declared unfit for service due to 
his left hand disorder.

4.  A current diagnosis of flexion deformity of the fifth 
finger and ankylosis of the interphalangeal joints of the 
second, third, and fourth fingers, with mild-to-moderate loss 
of function due to the limited range of movement of the 
fingers, in the left hand is of record.

5.  The evidence of record clearly and unmistakably shows 
that the veteran's left hand disorder preexisted military 
service and was not aggravated by thereby.


CONCLUSION OF LAW

A left hand disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in February 2003 and June 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records were reported destroyed by the 
National Personnel Records Center (NPRC), but the veteran has 
provided service medical records and administrative papers 
regarding treatment and administrative action related to his 
medical discharge from service.  The veteran has also 
provided a private medical opinion regarding his condition.  
There is no indication that other Federal department or 
agency records exist that should be requested.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The veteran was 
notified of the need for a VA examination, and one was 
accorded him in October 2003.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  The veteran has been 
notified of those records that were lost due to the 1973 NPRC 
fire.  Id.  Thus, VA's duty to assist has been fulfilled. 


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

The veteran served on active military duty from February 1949 
to December 1951.  Subsequent to service discharge, a 
diagnosis of flexion deformity of the fifth finger and 
ankylosis of the interphalangeal joints of the second, third, 
and fourth fingers, with mild-to-moderate loss of function 
due to the limited range of movement of the fingers, in the 
left hand was made in 2003.  The veteran claims entitlement 
to service connection for aggravation of a preexisting left 
hand injury, to include ankylosis of the second, third, and 
fourth fingers, and limited mobility of the fifth finger.  He 
reports injuring his left hand prior to service in a motor 
vehicle accident in 1947, and reinjuring the hand by dropping 
a large steel plate on it while home on leave from active 
duty in July 1951.  The existing service medical and 
personnel records confirm that he was given a medical 
discharge in December 1951 on the basis of permanent 
disability in his left hand.  Specifically, the veteran 
claims that his inservice injury aggravated his preexisting 
left hand condition, and argues that since he was accepted 
for active duty with the preexisting condition, for the 
military to give him a medical discharge is de facto evidence 
of aggravation.  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.  

Wagner, 370 F.3d at 1096.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  In this case, because the service 
entrance examination does not exist, the presumption of 
soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b)(1).

However in this case, clear and unmistakable evidence exists 
that the veteran's left hand disorder existed prior to 
service.  The Board recognizes that the veteran is not a 
physician, and is therefore not competent to make a medical 
diagnosis of his left hand disorder.  However, he is 
competent to make statements as to whether he sustained a 
left hand injury prior to service, and report the resulting 
limitation of function, deformity, and other circumstances of 
that injury.  Accordingly, his statements as to his 
preservice injury are probative to this issue, as they have 
been factually consistent throughout the multiple medical 
records of his inservice treatment, from July 1951 to 
September 1951, as well as his postservice statements in 
conjunction with this claim.  

Additionally, x-rays of the veteran's left hand taken within 
weeks of the veteran's July 1951 inservice injury, 
specifically note that there is no evidence of a recent bone 
or joint injury.  From this, it is evident that the cause of 
the veteran's left hand anklyosis was not the July 1951 
injury shown in the service medical records, but rather an 
injury preceding the July 1951 incident.  As objective 
medical evidence, these x-rays are undebatable.

The service medical records show that on physical examination 
in September 1951, there was no evidence of redness or 
swelling of the joints of the left hand.  There was 
tenderness of the second and third metacarpal phalangeal 
joints, but there was no limitation of motion.  There was 
obvious deformity of the second, third, fourth, and fifth 
digits.  There was partial fusion of the distal phalangeal 
joints of the second digits.  There was ulnar deviation of 
the second and third digits at the middle phalangeal joints 
and a flexion deformity of the fifth digit.  There were 
longitudinal well healed scars over the second, third, and 
fourth digits on the dorsal surface and a multiple scars over 
the volar surface of the hand, fourth digit, and the second 
digit.  As surgery of the left hand and lacerating injuries 
were not shown to have been performed or incurred from the 
injury in July 1951 to September 1951, it is evident that the 
findings of partial fusion of the distal phalangeal joints of 
the second digits and well healed scars were not due to the 
July 1951 injury shown in the service medical records, but 
rather an injury preceding the July 1951 incident.  As 
objective medical evidence, these clinical findings are 
undebatable. 

Finally, the December 1951 Physical Examination Board (PEB) 
report showing cause to discharge the veteran from service 
due to his left hand disorder concluded that the veteran's 
left hand disorder existed prior to service.  It is 
recognized that while the veteran's service entrance 
examination, and certain other service medical records, are 
not currently of record, having been destroyed by the 1973 
NPRC fire, however, they were included in the veteran's 
medical records considered in 1951 when the PEB report was 
created.  As such, all of the veteran's service medical 
records would have been available to and reviewed by the PEB 
prior to their concluding that the veteran's injury 
preexisted service.  The PEB report is clear and unmistakable 
evidence of a preexisting injury.  

Accordingly, as the military treating physicians, as well as 
the PEB, determined that the veteran's left hand disorder 
preexisted service, the veteran has consistently concurred 
with this finding, and there is nothing of record to 
contradict this evidence, the Board finds that clear and 
unmistakable evidence exists that the veteran's left hand 
disorder preexisted his entry into service. 

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  The veteran's left hand disorder having 
been shown by clear and unmistakable evidence to exist prior 
to service, consideration must be given to whether clear and 
unmistakable evidence exists to show that the veteran's 
preexisting left hand disorder was also not aggravated during 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease or disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).


Clear and unmistakable evidence exists that the veteran's 
preexisting left hand disorder was aggravated during service.  
On final summary by the orthopedic service dated in September 
1951, it was found that the "incapacitating defects noted by 
physical examination and confirmed by x-ray arose as a 
natural consequence under pre-existing conditions, and was 
not incident to or aggravated by service."  Clearly, this 
objective medical finding is undebatable evidence because it 
is contemporaneous with service, and was based on review of 
the entirety of the veteran's service medical records, 
including those now lost in the 1973 NPRC fire.  Second, all 
medical records at the time of the veteran's inservice injury 
show that, as a result of his July 1951 incident, he 
experienced pain in some of the fingers of his left hand, 
however, the clinical records specifically state that the 
veteran did not have swelling, redness, or, on x-ray, any 
evidence of recent bone or joint injury.  

Third, a VA examiner concluded in October 2003, after a 
review of the evidence of record to include the veteran's 
available service medical records, a private practitioner's 
opinion in April 2003, clinical findings on physical 
examination, and radiographic studies, that the veteran's 
preexisting left hand disorder was not aggravated by his 
military service.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Fourth, there is no evidence that the veteran 
received any treatment for his left hand for over 50 years 
since service discharge.  The veteran was stated during his 
VA examination that he did not seek treatment, take 
prescription pain medication, or undergo any surgery for his 
left hand disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Therefore, although there may 
have been temporary worsening of symptoms in service, the 
veteran's left hand disorder itself did not worsen.  See 
Hunt, 1 Vet. App. at 296.

Finally, although a private practitioner in April 2003 stated 
that he reviewed the veteran's military "disability form" 
and concluded that the veteran's left hand injury was 
incurred in service, this conclusion is in contradiction to 
the findings of the available service medical records and the 
PEB findings at the time of the veteran's separation of 
service.  The private practitioner's opinion was provided 
more than 50 years subsequent to service discharge, and was 
based on a September 1951 document that states that the 
veteran's left hand disorder existed prior to service 
entrance.  As such, the private practitioner's conclusion is 
contradictory to the document on which it is based.  Further, 
it is not based on a review of the remaining service medical 
records, but on the inaccurate premise that the veteran's 
anklyosis was incurred in service.  To that end, the private 
physician's opinion does not have any significant probative 
value, because it refers only to the injury in service, and 
does not speak to the issue of aggravation.  

As clear and unmistakable evidence exists to show both that 
the veteran's left hand disorder preexisted service and was 
not aggravated in service, the presumption of soundness is 
rebutted.  Accordingly, service connection for a left hand 
disorder is not warranted.  Wagner, 370 F.3d at 1096.  


ORDER

Service connection for a left hand disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


